

COMMERCIAL SUPPLY AGREEMENT


THIS COMMERCIAL SUPPLY AGREEMENT (this “Agreement”) is made and entered into as
of the 23nd day of May, 2007 (the “Effective Date”), by and between LG.Philips
LCD Co., Ltd. (“LPL”), a corporation organized under the laws of the Republic of
Korea with a place of business at 533, Hogae-dong, Dongan-gu, Anyang-shi,
Gyongki-do 431-080, Republic of Korea.; and Universal Display Corporation
(“Universal Display”), a Pennsylvania corporation, with its principal place of
business at 375 Phillips Blvd., Ewing, New Jersey 08618, U.S.A.
 
 
BACKGROUND
 
WHEREAS, Universal Display makes and sells certain materials for use in organic
light emitting devices; and
 
WHEREAS, LPL desires to purchase these materials from Universal Display on the
terms and conditions set forth herein.
 
NOW, THEREFORE, intending to be legally bound, LPL and Universal Display agree
as follows:
 
Article 1  Terms of Sale; Orders and Forecasts
 
1.1  General.  Universal Display will sell to LPL, and LPL will purchase from
Universal Display, such of the OLED materials currently offered for commercial
sale by Universal Display and specified on Exhibit A hereto (the “Product(s)”)
as LPL may order from time to time.  Exhibit A shall be updated by the parties
from time to time as LPL desires other OLED materials that Universal Display is
offering for commercial sale, or as Universal Display ceases offering to sell
certain of the OLED materials currently being sold to LPL hereunder.  Universal
Display shall provide LPL with at least six (6) months’ prior written notice of
its intention to discontinue offering for commercial sale any OLED material
currently being sold to LPL hereunder.
 
1.2  No Additional Terms.  Unless otherwise expressly agreed to in writing,
Universal Display’s sale and LPL’s purchase of all Products hereunder shall be
solely on the terms and conditions set forth herein.  Each party accepts these
terms and conditions and no inconsistent or additional terms or conditions of
any purchase order, acceptance, shipping instructions or other document
submitted by either party shall apply other than those specified in Section 1.3
below.  All such other terms and conditions are hereby rejected and no separate
notice of such rejection need be given by either party.
 
1.3  Purchase Orders.  LPL shall place written orders with Universal Display for
the Products (“Orders”) at least four (4) months in advance of the requested
shipment date.  All Orders shall include (a) the date of the Order, (b) the
identity and quantity of each Product ordered, (c) the requested date of
shipment and (d) the shipping destination.  Promptly following the Effective
Date, the parties shall agree upon LPL’s Order for the four (4) month period
immediately thereafter.
 
1.4  Forecasts.  LPL shall provide Universal Display, in writing, with rolling
forecasts, on a calendar quarterly basis by the end of each quarter, of its
expected requirements for each Product during the next twelve (12)
months.  These forecasts shall be non-binding, except that Universal Display
shall not be obligated to fill (though it shall use commercially reasonable
efforts to fill) that portion of any Order for a Product which exceeds LPL’s
twelve (12) month advance forecasted requirement for such Product by more than
25%.
 
1.5  Title and Risk of Loss.  All Products shall be sold [The confidential
material contained herein has been omitted and has been separately filed with
the Commission.], Universal Display’s Product shipment facility in New Jersey,
U.S.A.  LPL shall be responsible for all associated shipping and insurance
charges, brokers’ fees and the like, and LPL will designate its preferred
freight forwarder in the United States to handle all Product shipments.  In the
absence of such designation, Universal Display will arrange for a freight
forwarder to handle the shipment on LPL’s behalf and at LPL’s expense.
 
1.6  Shipping Dates.  Universal Display will use commercially reasonable efforts
to meet LPL’s requests for specific shipment dates.  Partial deliveries shall be
accepted and paid for by LPL on the terms set forth herein.
 
Article 2  Inspection and Acceptance
 
2.1  Qualification Testing by Universal Display.  Universal Display will conduct
qualification testing of each production lot of Product before shipping any
Product from such lot to LPL.  Such qualification testing shall be designed to
ensure that the Product conforms to its corresponding specifications as attached
hereto or otherwise agreed to by the parties in writing (the “Product
Specifications”).  Universal Display will not ship Product to LPL from any lot
that does not meet the applicable Product Specifications.  With each Product
shipment, Universal Display will submit to LPL a Certificate of Analysis
indicating that such lot conforms to the applicable Product Specifications.
 
2.2  Acceptance Testing of Samples by LPL.
 
2.2.1  Universal Display will provide LPL with a [The confidential material
contained herein has been omitted and has been separately filed with the
Commission.] test sample from the production lot(s) from which the Product will
be supplied; provided, however, that no such sample shall be sent from
production lot(s) for which LPL has already received a test sample.  This test
sample shall be sent to LPL as far in advance of the requested shipping date as
is reasonably practicable, up to one (1) month in advance.  The test sample
shall be in addition to the ordered quantity of Product [The confidential
material contained herein has been omitted and has been separately filed with
the Commission.].
 
2.2.2  Within two (2) weeks following its receipt of a test sample as specified
above, LPL will conduct an acceptance test to confirm that the sample conforms
to its corresponding Product Specifications.  At the conclusion of such two (2)
week period, LPL will inform Universal Display in writing as to whether or not
the test sample passed this acceptance test.  Unless otherwise expressly agreed
to by the parties, Universal Display shall endeavor to fill all Orders using
only Product from production lots for which LPL has informed Universal Display
in writing that the test sample has passed the acceptance test, such written
notice not to be unreasonably withheld or delayed.  LPL understands and
acknowledges that any delay in so informing Universal Display may result in a
corresponding delay in the shipping date, since shipments may not be initiated
until up to one (1) week after Universal Display receives LPL’s written notice
of acceptance.  LPL also understands and acknowledges that Orders may be filled
in advance of receiving such written notice of acceptance if Universal Display
deems it reasonably necessary to initiate shipments in order to meet LPL’s
requested shipping dates.
 
2.2.3  If the test sample does not pass LPL’s acceptance test, the parties shall
promptly and in good faith discuss and attempt to determine why this has
occurred and to implement procedures to prevent its recurrence.  At the same
time, Universal Display will in good faith endeavor to fill the Order in a
timely manner by shipping to LPL Product from one or more production lots for
which the test samples have already passed LPL’s acceptance test.  Should there
be insufficient material from such production lots for Universal Display to fill
the Order, Universal Display will promptly provide LPL with a test sample from
one or more other production lots for which no test samples have previously been
sent and the process above shall be repeated until sufficient material to fill
the Order has been identified.  Should this prevent Universal Display from
filling the Order by the requested shipping date or within a reasonable period
of time thereafter (said period not to exceed sixty (60) days), LPL shall have
the right to cancel the Order and exercise such other rights or remedies as may
be available to it, subject to the express limitations set forth in this
Agreement.
 
2.3  Shipping Inspection by Universal Display.  Universal Display will conduct a
final visual inspection of all Products before shipping such Products to
LPL.  Universal Display will not ship to LPL any Product that does not pass such
visual inspection.
 
2.4  Receiving Inspection by LPL.  Upon receipt of each Product shipment, LPL
will inspect such shipment for any shortage or other defects.  LPL will provide
Universal Display with written notice of any shortage or defect promptly
following LPL’s receipt of the shipment, which notice shall specify in
reasonable detail the manner in which the shipment is short or defective.  In
the absence of Universal Display receiving written notification to the contrary
within thirty (30) days following LPL’s receipt of the shipment, LPL shall be
deemed to have accepted the shipment without reservation on the date of
receipt.  LPL’s sole remedy and Universal Display’s entire responsibility with
respect to any Product shipment that is identified by LPL and confirmed by
Universal Display to be short or otherwise defective shall be limited to
Universal Display promptly making up the shortage or replacing the defective
Product, all at no additional cost to LPL except where the shortage or defect
arises through no fault of Universal Display after risk of loss for the Product
shipment has passed to LPL.  In the event that the shortage or defect is
determined to have arisen after risk of loss has passed to LPL, Universal
Display will use commercially reasonable efforts to assist LPL in making any
claims against the carrier with respect thereto.
 
2.5  Other Procedures.  The parties may agree on more detailed inspection,
certification and testing procedures in order to supplement the foregoing
provisions of this Article 2.  The parties may also agree to eliminate or
curtail the procedure regarding the shipment and acceptance testing of test
samples, in which event acceptance testing will occur in connection with the
receiving inspection of each Product shipment outlined above.  All modifications
to the procedures in this Article 2 must be agreed to in writing (including
confirmed email correspondence) by an authorized representative of each party.
 
Article 3  Health and the Environment
 
3.1  Health and Safety.  Universal Display will furnish LPL with a Material
Safety Data Sheet (an “MSDS”) for each Product where required by applicable
law.  LPL shall use these MSDS’s to familiarize itself with any known hazards
associated with the Products, their storage, handling and use, and the
containers in which they are shipped.  LPL shall make available the MSDS for
each Product to all those required by law to receive access to them.  In
addition, LPL shall appropriately inform and train its employees and other
personnel as to the hazards identified in the MSDS for each Product and any
other hazards discovered by LPL through its use of such Product.
 
3.2  Waste Management.  LPL shall properly manage and dispose of all wastes
and/or residues resulting from its use of the Product in accordance with its
corresponding MSDS and all applicable laws and regulations.
 
Article 4  Intellectual Property Matters
 
4.1  Permitted Uses of the Product.  LPL acknowledges that Universal Display is
selling the Product to LPL solely for use by LPL to manufacture (but not have
manufactured) by vacuum thermal evaporation deposition processes only, sell,
offer for sale and import active matrix flat panel OLED displays on rigid glass
substrates (“Permitted Displays”).  Accordingly, LPL may not sell or otherwise
distribute the Product to any person or entity, or use the Product, or permit or
assist others to use the Product, for any other purposes.  Subject to LPL’s
right to make and sell Permitted Displays, no rights are granted to LPL under
any patents or other intellectual property owned or controlled by Universal
Display.  For clarification, LPL is not licensed under any of Universal
Display’s top emission or other OLED patents, except those phosphorescence
patents specifically implied in use of the Product purchased hereunder to make
and sell Permitted Displays.  Moreover, LPL is not licensed to make or sell
Permitted Displays incorporating third-party phosphorescent emitters, as this
would require a separate license from Universal Display under its
phosphorescence patents.  LPL acknowledges that the pricing charged by Universal
Display for Product sold under this Agreement is based on LPL’s agreement to use
such Product only for the manufacture of Permitted Displays, and that such
pricing would not otherwise have been offered to LPL.
 
4.2  Third-Party Patents.  LPL acknowledges that it may be required to obtain
rights under one or more third-party patents in order to make and sell Permitted
Displays, or to use chemicals other than the Product in such displays, and that
LPL shall be solely responsible for determining the rights it is required to
obtain and for obtaining all such rights.  LPL may request reasonable assistance
from Universal Display in ascertaining and obtaining rights to the same.
 
4.3  Analysis and Evaluation of the Product.  LPL shall not reverse engineer the
Product, or analyze the Product to determine their chemical compositions,
structures or methods of manufacture, or for any other purposes not expressly
approved in writing by Universal Display, nor shall LPL permit or assist others
to perform the foregoing activities.  In addition, LPL shall not publish or
otherwise disclose to third parties any test results or other information or
data regarding LPL’s evaluation of the Product without Universal Display’s prior
written consent.  The foregoing shall not restrict LPL from conducting its
standard performance testing of Permitted Displays.
 
4.4  Technical Advice.  LPL is responsible for making its own inquiry and
investigation into, and based thereon forming an independent judgment
concerning, the Products and their suitability for the uses intended by
LPL.  LPL shall not assert any claim against Universal Display or hold Universal
Display liable in any manner with respect to any information or designs
furnished (or failed to be furnished) by Universal Display including, without
limitation, technical advice or recommendations.  However, the foregoing shall
not apply to technical advice or recommendations made by Universal Display that
are, to the best of Universal Display’s knowledge at the time made or given,
substantially false, misleading or inaccurate.
 
4.5  Export Control.  Each party shall comply with all obligations under
applicable law to control access to technical data under the U.S. Export Laws
and Regulations, or any foreign counterparts thereof, and shall adhere to such
laws and regulations in handling and disclosing any technical information
provided or received by it under this Agreement in relation to any Product.
 
Article 5  Pricing and Payments
 
5.1  Product Pricing.  Pricing for the Product during the term of this Agreement
shall be as set forth on in Exhibit A hereto.  Every six (6) months during the
term of this Agreement, Universal Display and LPL shall in good faith review and
discuss such pricing based on LPL’s volume of purchases and usage.  Any price
change will not be effective unless confirmed by both parties in
writing.  Orders issued prior to any confirmed price change shall remain at the
original price unless agreed in writing by the parties.
 
5.2  Invoicing.  Universal Display shall invoice LPL for all Products at the
time of shipment.  All invoices are due and payable within [The confidential
material contained herein has been omitted and has been separately filed with
the Commission.] following the date of invoice and shipment to LPL.  If LPL
fails or refuses to timely pay any amounts not then being disputed by LPL in
good faith, Universal Display may (a) require that LPL pay for future shipments
in advance or by letter of credit or other similar means, and/or (b) suspend
delivery of further shipments of Product until LPL pays such undisputed amounts
in full.  The foregoing shall not limit any other rights or remedies available
to Universal Display for non-payment or late payment of amounts due hereunder.
 
5.3  Sales and Other Similar Taxes.  Any sales, use or value-added taxes,
customs or import duties or other governmental charges, transfer fees or
assessments based on the sale, shipment, import, export and/or use of the
Product sold hereunder (other than taxes based upon Universal Display’s net
income), whether imposed by any local, state, Federal or foreign government or
taxing authority, [The confidential material contained herein has been omitted
and has been separately filed with the Commission.].  To the extent Universal
Display is responsible by law for the collection of such amounts, they shall be
separately stated on Universal Display’s invoices for such Product and, upon
collection, remitted by Universal Display to the appropriate taxing authority.
 
5.4  Payments.  All amounts due to Universal Display hereunder shall be paid in
U.S. Dollars by wire transfer to a bank designated by Universal Display in
writing, or by such other means as the parties may agree in writing.  Universal
Display’s current wire instructions are as follows:
 
[The confidential material contained herein has been omitted and has been
separately filed with the Commission.]


Each payment shall be fully earned when due and nonrefundable once made.  All
payments due hereunder shall be made without set-off, deduction or credit for
any amount owed (or alleged to be owed) by Universal Display to LPL or any of
its affiliates.  Universal Display may require LPL to pay interest on any
amounts not paid when due at a per annum rate equal to the Prime Rate as
published in The Wall Street Journal on the date of payment plus [The
confidential material contained herein has been omitted and has been separately
filed with the Commission.].
 
5.5  Payment Authorization and Withholding Taxes.  LPL shall secure all
authorizations required for payment of all amounts due to Universal Display
hereunder and shall bear all transfer fees, taxes and other charges associated
therewith.  If necessary, the parties shall in good faith endeavor to file for
and obtain an exemption from the withholding of any taxes on amounts payable to
Universal Display hereunder.
 
Article 6  Confidentiality
 
6.1  Obligations of Confidentiality and Non-Use.  Each party (the “Recipient”)
shall handle and maintain all Confidential Information of the other party in
accordance with the following terms and conditions:
 
6.1.1  Recipient shall not publish, disclose or otherwise disseminate any
Confidential Information of the other party, except to such of Recipient’s
employees and agents who have a “need to know” it to accomplish the purposes of
this Agreement, and then only if such persons previously have agreed in writing
to handle and maintain such Confidential Information in accordance with the
provisions of this Agreement or provisions substantially similar
thereto.  Disclosure or dissemination of Confidential Information of the other
party to additional persons or entities requires the prior written approval of
such other party.
 
6.1.2  Recipient shall maintain all Confidential Information of the other party
in a safe and secure place with reasonable safeguards to prevent any
unauthorized access to or disclosure of such Confidential Information.  As used
herein, “reasonable safeguards” means all safeguards that a reasonable person
would take to protect the Confidential Information in question, which safeguards
shall be no less than the safeguards Recipient takes to protect its own
confidential or proprietary items of a similar nature.
 
6.1.3  Recipient shall not utilize, reproduce or otherwise exploit any
Confidential Information of the other party, or permit or assist others to
utilize, reproduce or otherwise exploit such Confidential Information, except as
is reasonably necessary to accomplish the purposes of this Agreement.
 
6.1.4  Promptly upon learning of any unauthorized use or disclosure of any
Confidential Information of the other party, Recipient shall provide the other
party with written notice thereof and take such other steps as are reasonably
requested by the other party in order to limit the effects of such use or
disclosure and/or prevent any further unauthorized use or disclosure of such
Confidential Information.
 
6.1.5  Promptly upon the expiration or sooner termination of this Agreement,
Recipient shall return to the other party, destroy and/or delete from
Recipient’s records and computer systems all Confidential Information of the
other party according to the other party’s instruction, including any copies or
portions thereof, in Recipient’s possession or control; provided, however, that
Recipient may retain one copy of documents incorporating Confidential
Information for archival purposes only.  Within thirty (30) days following the
other party’s written request, Recipient shall provide the other party with a
certificate of Recipient’s compliance with the foregoing requirements.
 
6.2  Survival of Obligations. The obligations of confidentiality contained in
this Agreement shall survive the expiration or termination of this Agreement,
whether due to expiry of the term or for any other reason, for a period of five
(5) years from the date of expiration or termination.
 
6.3  Definition of Confidential Information.  As used herein, “Confidential
Information” of a party means information pertaining to this Agreement, which
information relates to such party’s or its licensors’ or suppliers’
technologies, materials, research programs, operations and/or financial or
business condition (including, without limitation, know-how, data, drawings,
designs, specifications, formulations, processes, methods, equipment, software
and pricing information), and which information is (a) disclosed in writing and
marked as “Confidential”, “Proprietary” or with similar words at the time of
disclosure; or (b) orally disclosed and identified as confidential or
proprietary at the time of disclosure and confirmed as such in writing within
thirty (30) days thereafter.  Notwithstanding the foregoing, “Confidential
Information” of a party shall not include any information that:
 
6.3.1  is approved by such party in writing for release by Recipient without
restriction;
 
6.3.2  Recipient can demonstrate by written records was previously known to
Recipient other than through a prior disclosure by such party or any third party
with an obligation of confidentiality to such party;
 
6.3.3  is publicly known as of the date of this Agreement, or becomes public
knowledge subsequent thereto, through no act or omission of Recipient or any
third party receiving such information from or through Recipient;
 
6.3.4  is obtained by Recipient in good faith from a third party without the
violation of any obligation of confidentiality to such party by either Recipient
or the third party; or
 
6.3.5  is independently developed by or on behalf of Recipient without the
benefit of such party’s Confidential Information, as shown by competent written
records.
 
6.4  Disclosure Required by Law.  This Agreement shall not restrict Recipient
from disclosing any Confidential Information of the other party to the extent
required by applicable law, or by the order of any court or government agency;
provided, however, that Recipient shall afford the other party prompt notice of
such law or order, so that the other party may interpose an objection to such
disclosure or take whatever other actions the other party deems appropriate to
protect such Confidential Information, and provided further that Recipient shall
use all reasonable efforts to limit such disclosure to only that Confidential
Information which is required to be disclosed and to ensure that the person or
entity to whom such Confidential Information is disclosed agrees to keep it
confidential.
 
6.5  Responsibility for Personnel.  Recipient shall be responsible for the acts
or omissions of any persons or entities receiving Confidential Information of
the other party from or through Recipient to the extent such acts or omissions,
if performed or not performed by Recipient, would constitute violations of this
Agreement by Recipient.
 
6.6  Confidentiality of this Agreement.  The terms of this Agreement and its
existence shall be deemed Confidential Information of each party and treated as
such by both parties.  Notwithstanding the foregoing sentence, either party may
disclose in its public filings such of the terms of this Agreement as are
reasonably required for such party to comply with applicable securities laws and
regulations, including, without limitation, by filing an appropriately redacted
copy of this Agreement in connection therewith.  In addition, either party may
issue a press release or other public announcement describing the general nature
of this Agreement, or the parties may agree to issue such a release or
announcement jointly, it being understood that Universal Display will need to
issue a press release within four (4) business days following the Effective Date
so as to coincide with its filing with the U.S. Securities and Exchange
Commission of a Current Report on Form 8-K.  However, it is expressly understood
and agreed that no such release or public disclosure shall disclose any
information about LPL’s expected or intended OLED product launch strategy, or
whether any such OLED product will utilize any Product sold to LPL hereunder,
without LPL’s prior written consent.  Subject to the foregoing provisions of
this paragraph, any such public disclosure of the specific financial terms or
other provisions of this Agreement, or any other information regarding the
relationship between the parties hereunder, shall require the other party’s
prior written consent.
 
Article 7  Representations and Warranties; Disclaimers and Limitations of
Liability
 
7.1  Warranties by Both Parties.  Each party represents and warrants to the
other that such party has the right, power and authority to enter into this
Agreement and to perform its obligations hereunder, and that such performance
will not violate any other agreement or understanding by which such party is
bound.
 
7.2  Further Product Warranty by Universal Display.  Universal Display
additionally represents and warrants to LPL that all Products will comply with
their corresponding Product Specifications for a period of [The confidential
material contained herein has been omitted and has been separately filed with
the Commission.], provided that LPL maintains the Product consistent with good
general handling and storage practices and any supplemental instructions
provided by Universal Display.  All claims of any breach of the foregoing
warranty must be provided to Universal Display in writing during the warranty
period or they shall be deemed waived by LPL.  In the event of a breach of the
foregoing warranty, Universal Display shall, at LPL’s option, (a) promptly
replace any Product that are not in compliance with the warranty at Universal
Display’s sole expense; or (b) accept return of such Product and reimburse all
the fees that LPL paid Universal Display on account thereof.
 
7.3  Further Infringement Warranty by Universal Display.  Universal Display
warrants to LPL that, to the best of Universal Display’s knowledge, the Products
do not infringe the valid patent rights of any third party.  If LPL is unable to
use any Product because the Product itself is held by a court of competent
jurisdiction to infringe the patent or other intellectual property rights of any
unaffiliated third party, Universal Display shall accept return of any
quantities of such Product no longer reasonably useful to LPL on account thereof
and reimburse all fees that LPL paid Universal Display on account thereof.  The
foregoing shall be in addition to any indemnification obligation of Universal
Display under Article 8 below.
 
7.4  Disclaimer of Additional Warranties.  ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF
NON-INFRINGEMENT, VALIDITY, QUALITY, PERFORMANCE, MERCHANTABILITY OR FITNESS FOR
A PARTICULAR PURPOSE, ARE HEREBY DISCLAIMED BY EACH PARTY.  In particular,
Universal Display makes no representations or warranties that LPL will be able
to make any specific use of the Product without obtaining additional license
rights from third parties. IN NO EVENT SHALL UNIVERSAL DISPLAY’S LIABILITY FOR
ANY BREACH OR ALLEGED BREACH OF REPRESENTATION OR WARRANTY UNDER THIS AGREEMENT
EXCEED [The confidential material contained herein has been omitted and has been
separately filed with the Commission.].
 
7.5  Limitation on Certain Damages.  IN NO EVENT SHALL EITHER PARTY BE LIABLE TO
THE OTHER, WHETHER AS A RESULT OF BREACH OF CONTRACT, TORT (INCLUDING
NEGLIGENCE) OR OTHERWISE, FOR ANY SPECIAL OR PUNITIVE DAMAGES ARISING UNDER OR
IN CONNECTION WITH A BREACH OR ALLEGED BREACH OF THIS AGREEMENT.  The foregoing
limitation shall not limit either party’s liability to the other party for: (a)
any claims of bodily injury or damage to tangible property resulting from such
party’s negligence or willful misconduct, (b) any unauthorized practice under
the other party’s patents or use of the other party’s proprietary materials or
information; or (c) any breach of the provisions of Article 6 respecting
Confidential Information.
 
7.6  Essential Part of the Bargain.  The parties acknowledge that the
disclaimers and limitations of liability set forth in this Article 7 reflect a
deliberate and bargained for allocation of risks between the parties and are
intended to be independent of any exclusive remedies available under this
Agreement, including any failure of such remedies to achieve their essential
purpose.
 
Article 8  Indemnification
 
8.1  Indemnification by Universal Display.  In accordance with Section 8.2
below, Universal Display shall, at its responsibilities and expenses, defend any
claim or action including but not limited to suits, complains and any disputes
brought against LPL and/or its officers, directors, suppliers, employees, agents
and representatives (each, a “LPL Indemnified Person”), to the extent such claim
or action concerns[The confidential material contained herein has been omitted
and has been separately filed with the Commission.].  In addition, Universal
Display shall indemnify and hold harmless the LPL Indemnified Persons from and
against any damages, fees and expenses (including reasonable attorneys’ fees)
payable by any of them to third parties in connection with such claim or
action.  The foregoing indemnity shall not apply to any third-party infringement
claims relating to LPL’s specific usage of the Product in an OLED device, which
claims shall be the responsibility of LPL.
 
8.2  Indemnification Procedures.  With respect to any claim or action for which
indemnification may be sought from a party under this Article 8, the person or
entity seeking indemnification (the “Claimant”) shall promptly notify the
indemnifying party in writing, specifying the nature of the claim or action and,
to the extent known, the total monetary amount sought or other such relief as is
sought therein.  The Claimant shall reasonably cooperate with the indemnifying
party, at the indemnifying party’s expense, in connection with the indemnifying
party’s defense and/or settlement of the claim or action.  The indemnifying
party shall keep the Claimant reasonably informed of the progress of its defense
and settlement of the claim or action.  The indemnifying party shall not settle
the claim or action on the Claimant’s behalf without first obtaining the
Claimant’s written approval, which approval shall not be unreasonably withheld
or delayed.  In the event that the indemnifying party fails to notify the
Claimant of the indemnifying party’s intention to take any action within 20
calendar days after receipt of a notice of any claim or action, or fails to
proceed in good faith with the resolution of such claim or action, the Claimant
may, at its option, send written notice to the indemnifying party indicating the
Claimant’s intention to (i) defend the claim or action itself and/or (ii) enter
into any good faith settlement negotiations with the third party.  If the
indemnifying party does not respond within 20 calendar days thereafter, then,
with a prior notice to the indemnifying party and subject to the remainder of
this paragraph, the Claimant may proceed to defend and/or attempt to settle the
claim or action, and the indemnifying party will reimburse the Claimant on
demand all reasonable costs and expenses incurred by the Claimant in defending
and/or settling the claim or action, including the settlement amount, and any
reasonable attorneys’ and consultants’ fees and costs. Also, the indemnifying
party shall provide the Claimant, at the indemnifying party’s expense, with
reasonable assistance necessary for the defense or settlement of such claim or
action.  The Claimant may not settle any claim or action for which
indemnification is sought hereunder without the indemnifying party’s written
approval, which approval shall not be unreasonably withheld or delayed.  Except
as may be required by law, each party agrees not to publicize any settlement
without first obtaining the other party’s written permission.
 
Article 9  Term and Termination
 
9.1  Term.  Unless otherwise extended by mutual written agreement of the
parties, the term of this Agreement shall commence on the Effective Date and
shall continue until the sooner of June 30, 2008, or the date on which this
Agreement is terminated as permitted hereunder.
 
9.2  Termination for Breach.  Either party may terminate this Agreement on
written notice to the other party if the other party materially breaches any of
its obligations under this Agreement and fails to cure such breach within sixty
(60) days following written notice thereof by the terminating party.
 
9.3  Other Termination.  Either party may terminate this Agreement on written
notice to the other party if the other party permanently ceases conducting
business in the normal course, becomes insolvent or is adjudicated bankrupt,
makes a general assignment for the benefit of its creditors, admits in writing
its inability to pay its debts as they become due, permits the appointment of a
receiver for its business or assets, or initiates or becomes the subject of any
bankruptcy or insolvency proceedings which proceedings, if initiated
involuntarily, are not dismissed with sixty (60) days thereafter.  In addition,
either party may terminate this Agreement on written notice to the other party
in the event of a change in control of such other party, whether by merger,
acquisition or otherwise; provided, however, that such notice of termination
must be given within sixty (60) days following such party’s receipt of notice of
such merger or acquisition.
 
9.4  Survival.  The following provisions of this Agreement shall survive the
expiration or earlier termination of this Agreement:  any confidentiality
obligations of each party; any warranty and indemnification obligations of each
party; any payment obligations of LPL with respect to Product received or for
which Orders have been placed prior to the date of such expiration or earlier
termination; any intellectual property rights obligations and restrictions
imposed on either party; any obligations of either party respecting taxes or tax
withholding; the provisions respecting non-assignment, equitable relief and
choice of law; and any other provisions necessary to interpret the respective
rights and obligations of the parties hereunder.
 
Article 10  Miscellaneous
 
10.1  Independent Contractors.  This Agreement is not intended by the parties to
constitute, create, give effect to, or otherwise recognize a joint venture,
partnership, or formal business organization of any kind.  Each party hereto
shall act as an independent contractor, and neither shall act as an agent of the
other for any purpose.  Neither party has the authority to assume or create any
obligation, express or implied, on behalf of the other.
 
10.2  Force Majeure.  Neither party shall be in breach of this Agreement for any
failure of performance caused by an event beyond its reasonable control and not
due to its fault or negligence.  In the event that such a force majeure event
occurs, the party unable to perform shall promptly notify the other party of
such non-performance and its expected duration.  In addition, such party shall
in good faith maintain such partial performance of this Agreement as is
reasonably possible, shall use all reasonable efforts to overcome the cause of
nonperformance and shall resume full performance as soon as is reasonably
possible. If the non-performance caused by the force majeure conditions are not
cured within sixty (60) days of the force majeure event, then either party may
immediately terminate this Agreement.
 
10.3  Non-Assignment.  This Agreement and the rights and obligations of the
parties hereunder shall not be assigned or transferred by either party without
the prior written consent of the other party, except that either party may
assign or transfer this Agreement, in its entirety and on written notice to the
other, to a successor in interest to all or substantially all of such party’s
business to which this Agreement relates, whether by merger, acquisition or
otherwise, subject in any such case to the other party’s right of termination
under Section 9.3 above.  Notwithstanding the foregoing, LPL may not assign or
transfer this Agreement to a third party with whom Universal Display is
then-engaged in litigation or other formal adversarial or dispute resolution
proceedings respecting any Universal Display products or technologies.  Should
LPL assign or transfer this Agreement, whether by merger, acquisition or
otherwise, to a third party with an existing OLED business, or should LPL
acquire the existing OLED business of any third party, this Agreement shall not
be utilized for the benefit of such third party’s OLED business unless expressly
agreed to by Universal Display in writing.  Moreover, should Universal Display
have already entered into a similar agreement with the third party at the time
of such assignment, transfer or acquisition, there shall be no reduction of the
payment or other obligations of LPL under this Agreement as they pertain to
LPL’s OLED business, or of such third party under its similar agreement as they
pertain to such third party’s OLED business, unless expressly agreed to by
Universal Display in writing.  Nothing herein shall confer any rights upon any
person other than the parties hereto and their respective successors and
permitted assigns.
 
10.4  Equitable Relief.  In the event of a party’s actual or reasonably
anticipated use of the other party’s proprietary materials (including, in the
case of Universal Display, the Product) in an unauthorized manner, infringement
of the other party’s patents, or breach of the provisions of Article 7
respecting Confidential Information of the other party, such other party shall
be entitled to injunctive or other equitable relief restraining such activity,
without the necessity of proving actual damages or posting any bond or other
security.  Such relief shall be in addition to, and not in lieu of, any other
remedies that may be available, at law or equity, including, without limitation,
an action for the recovery of damages.
 
10.5  Choice of Law; Dispute Resolution.  This Agreement shall be governed and
construed by the laws of the State of New York, U.S.A., without reference to
conflict of law principles.  Prior to terminating this agreement or initiating
any action or request for arbitration, the parties shall make good faith efforts
to attempt to amicably settle all disputes, controversies, or differences which
may arise between parties hereto, out of or in relation to or in connection with
this Agreement or breach thereof.  In the event that the amicable settlement is
not reached within 30 days after the disputes first arise, such disputes may, at
the request of either party, be submitted to the International Chamber of
Commerce (“ICC”) and shall be finally settled through binding arbitration under
the Rules of Arbitration of the ICC.  The seat of the arbitration shall be in
Seoul, Republic of Korea if LPL requests arbitration, and New York, New York,
U.S.A. if Universal Display requests arbitration, and the language of arbitral
proceedings shall be in the English language, and the award rendered by
arbitrators shall be final and binding upon the parties hereto.  Unless agreed
to by both parties in writing, the foregoing shall not apply to disputes
pertaining to breaches of confidentiality, the infringement of patents or other
intellectual property rights, or unauthorized uses of the Products.  Moreover,
nothing herein shall prevent either party from seeking or obtaining temporary or
permanent injunctive relief of any nature at any time.
 
10.6  Notices.  All notices and other communications under this Agreement shall
be in writing and hand delivered or sent by facsimile or e-mail transmission
with confirmation of receipt, commercial overnight courier with written
verification of receipt, or certified or registered mail, postage prepaid and
return receipt requested; provided, however, that all notices concerning any
dispute or any alleged breach or termination of this Agreement, in whole or in
part, must be sent by overnight courier or certified or registered mail.  Such
notices and other communications shall be effective when received if hand
delivered, when sent if sent by confirmed facsimile or e-mail transmission, on
the next business day of the recipient when sent by overnight courier, or five
(5) business days after deposit in the mail when sent by certified or registered
mail.  All notices and other communications shall be directed to the parties at
their respective addresses as set forth below, or to such other address(es) as
either party shall provide to the other in a notice given in accordance
herewith.
 
All Orders and any other notices respecting the Product, to:


Universal Display
Corporation                                                                                     LG.
Philips LCD Co., Ltd.
375 Phillips
Boulevard                                                                                     642-3,
Jinpyoung-dong, Gumi-city
Ewing, New
Jersey  08618                                                                                     Gyungsangbuk-do,
Korea
Attn: Janice
Mahon                                                                           Attn:
Seokjong Lee
Fax No.: (609)
671-0995                                                                                     Fax
No.: (054) 478-1115
Tel No.: (609) 671-0980
x206                                                                                     Tel
No.: (054) 478-1161
E-mail:
jkmahon@universaldisplay.com                                                                                                E-mail:
sjonglee@lgphilips-lcd.com


All other notices and communications:


[same as
above]                                                                                     [same
as above]
Attn: Steven V.
Abramson                                                                                     Attn:
Seokjong Lee
Fax No.: (609)
671-0995                                                                                     Fax
No.: (054) 478-1115
Tel No.: (609) 671-0980
x207                                                                                     Tel
No.: (054) 478-1161
E-mail:
abramson@universaldisplay.com                                                                                                E-mail:
sjonglee@lgphilips-lcd.com


 
 

--------------------------------------------------------------------------------

 
10.7  Amendments; No Waivers.  No modification of or addition to this Agreement
shall be effective unless it is in writing and signed by an authorized
representative of each of the parties hereto.  The failure of either party to
assert any right hereunder, or to insist upon compliance with any term or
condition herein, will not constitute a waiver of that right or excuse any
subsequent nonperformance of any such term or condition, or of any other term or
condition, by the other party.
 
10.8  Severability.  In view of the possibility that one or more of the
provisions of this Agreement may subsequently be declared invalid or
unenforceable by court or administrative decision, the parties hereto agree that
invalidity or unenforceability of any of the provisions shall not in any way
affect the validity or enforceability of any other provisions of this Agreement,
except where the invalidated or unenforceable provisions comprise an integral
part of, or are otherwise clearly inseparable from, such other provisions.
 
10.9  Entire Agreement.  This Agreement contains the entire agreement between
the parties with respect to the subject matter hereof, and neither party shall
have any obligation with respect thereto, express or implied by law, except as
set forth herein or therein.
 
10.10  Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
taken together shall constitute one and the same instrument.
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives:


 
LG.Philips LCD Co.,
Ltd.                                                                           Universal
Display Corporation
 


 


 
By:               /s/ In Jae
Chung                                                  By:               /s/
Steven V. Abramson
 


 
Name:                                                                In Jae
ChungName:Steven V. Abramson
 


 
Title:               Executive Vice
President                                                             Title:President
 


 
Date:               May 23,
2007                                                  Date:               May
23, 2007
 

--------------------------------------------------------------------------------



Exhibit A


Products and Product Pricing




[The confidential material contained herein has been omitted and has been
separately filed with the Commission.]


